*693As a result of an incident in which a prison inmate was cut on the face, petitioner was found guilty of assaulting an inmate and engaging in violent conduct in violation of certain prison disciplinary rules. Among the evidence introduced against petitioner at the disciplinary hearing was the misbehavior report and the annexed investigative report, both prepared by the same correction officer. According to the reports, the victim described his assailant as an inmate known as “Sisco” who matched petitioner’s physical description. After the victim identified petitioner in a photo array, petitioner was questioned and admitted to being in an area near the victim when the assault occurred. Also in evidence was a “kited” letter, dated the day of the assault, in which the writer referred to an attack on a fellow inmate. The letter was signed by “Sisco” and matched two samples of petitioner’s handwriting. This proof, coupled with the victim’s testimony, provides substantial evidence of petitioner’s guilt (see, Matter of Burt v McGinnis, 249 AD2d 650; Matter of Kalwasinski v Senkowski, 244 AD2d 738; Matter of McGrue v Selsky, 236 AD2d 666), even though the correction officer who authored the misbehavior report did not witness the assault (see, Matter of Foster v Coughlin, 76 NY2d 964). We have reviewed petitioner’s remaining contentions and find them to be unpersuasive.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.